Citation Nr: 0716239	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for a 
thoracolumbar spine disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right hip 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for right shoulder 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.

9.  Entitlement to service connection for a right ankle 
disability.

10.  Entitlement to service connection for a left ankle 
disability.

11.  Entitlement to service connection for a right foot 
disability.

12.  Entitlement to service connection for a left foot 
disability.

13.  Entitlement to service connection for a skin disorder 
(claimed as skin cancer), including as due to Agent Orange 
exposure.

14.  Entitlement to service connection for ulcerative colitis 
as due to Agent Orange exposure.

15.  Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956, and February 1957 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Reno, Nevada, RO thereafter retained 
jurisdiction.  

It appears that the veteran has raised a claim of service 
connection for large lump on scrotum, including as due to 
Agent Orange exposure.  

The issues of increased ratings for cervical and 
thoracolumbar spine disabilities, and claims of service 
connection for a left shoulder disability, a mental disorder, 
and a skin disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative and competent evidence of record found 
that bilateral knees, ankles, hip, and feet complaints were 
not a result of service-connected spine disabilities, but 
rather were due to the veteran's advancing age.  

2.  In October 1982, the Board denied a claim of service 
connection for chronic left shoulder myositis primarily 
because post-service medical evidence showed no current 
disability.

3.  For the purpose of whether to reopen the claim, medical 
evidence received since the Board's October 1982 denial found 
objective evidence of tenderness of the left shoulder.  

4.  The most probative and competent evidence found that 
complaints regarding the right shoulder were not a result of 
service-connected spine disabilities, but rather were due to 
the veteran's advancing age.  

5.  Ulcerative colitis is not a disease considered subject to 
presumptive service connection due to Agent Orange exposure 
in Vietnam, and the record further lacks any competent 
evidence of direct causation between Agent Orange exposure 
and any ulcerative colitis.  


CONCLUSIONS OF LAW

1.  Right knee, left knee, right hip, left hip, right ankle, 
left ankle, right foot and left foot disabilities are not 
proximately due to service-connected spine disabilities, and 
service connection is thereby not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  
 
2.  The Board's October 1982 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

3.  New and material evidence has been received since the 
October 1982 decision, and the claim of service connection 
for a left shoulder disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  A right shoulder disability is not proximately due to 
service-connected spine disabilities, and service connection 
is thereby not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

5.  Ulcerative colitis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record contains September 2002 and April 2005 letters 
that provided the evidentiary standards for direct service 
connection (i.e., an injury or disease that began during 
military service, a current disability, and a link between 
the disability and the in-service disease or injury).  An 
April 2005 letter provided the necessary standards for 
secondary service connection (i.e., a current disability and 
that a service-connected disability either caused or 
aggravated this additional disability, which should be shown 
by medical records or opinion).  Further, the letter stated 
the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession, please send it to us."  Additionally, though the 
RO provided the veteran with a March 2006 letter that 
complied with Dingess, any issue regarding a disability 
rating or an effective is rendered moot given the denial 
below.  

In September 2002 and April 2005 letters, the RO told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The veteran was notified 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make reasonable efforts to 
get records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of the timing of VCAA notice, it is noted that the 
RO issued a January 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained numerous private treatment records, which are 
detailed below, as well as a November 2003 VA examination, 
which is sufficient for the claims decided below.  See 38 
C.F.R. § 3.159(c)(4).  Notably, after receiving the January 
2006 SSOC, the veteran submitted a statement that he had no 
additional evidence to submit and that he essentially wished 
to have his appeal decided.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Analysis  

Knees, hips, ankles, and feet

The evidence of record does not support a grant of service 
connection for these claims.  

The veteran's service medical records noted that in July 
1955, the veteran stepped off a porch and twisted his left 
ankle.  In January 1962, the veteran had pain in feet 
following removal of plantar warts.  A January 1975 Report of 
Medical Examination noted painful walking with scars from 
warts surgically removed 1961 with no complications or 
sequelae.  On an October 1979 Report of Medical History, the 
veteran reported that he had had swollen or painful joints, 
and arthritis.  In March 1980, the veteran complained of pain 
in the left knee, and that it "goes out."  The veteran had 
no history of an injury to the left knee.  Assessment found 
no loose ligaments, drawer sign, or chondromalacia.  The 
veteran was instructed to talk to the Medical Board about the 
matter.  A January 1980 Report of Medical Examination found 
clinically normal feet and lower extremities, and in terms of 
the musculoskeletal system the assessor found only 
abnormalities of the cervical and thoracolumbar spine.  

Post-service, it is noted that an October 1982 Board decision 
denied a claim of service connection for bilateral plantar 
warts, post excision, because although a recent VA 
examination had shown calluses on the bottom of his feet, 
they were not tender.  

In May 2002, the veteran filed the pending claims of service 
connection as secondary to his service-connected back 
disability.  Pursuant thereto, he submitted A December 1994 
private record found left trochanteric bursitis, and mild 
degenerative arthritis left hip.  An August 1996 consultation 
report from Scripps Clinic with a history noted that he had 
not been seen in many years, but currently presented with the 
recent onset of pain between the third and fourth metatarsal 
of the right foot.  He had experienced intermittent pain for 
one year's time.  The assessment was Morton's neuroma. 

A March 2000 outpatient record from Scripps Clinic showed 
that the veteran had sought evaluation of a painful right 
heel, which had been a problem for several years.  The 
impression was plantar fasciitis.   November 2003 x-rays for 
VA examination purposes found normal right and left hip, 
normal right and left knees, normal right and left ankles, 
and normal right and left feet.  

In November 2003, the veteran underwent a VA examination.  
The examiner noted that the claims file had been reviewed.  
The veteran reported that he suffered no injuries to his 
shoulders, legs, or feet during the course of his military 
career.  The veteran did not recall any specific treatments 
for pains in the legs and feet.  The veteran denied specific 
injuries to his legs or feet after military service, but 
stated that he had noticed aching pain in the hips, knees, 
ankles, and feet approximately 10 years after discharge.  The 
veteran described aching bilateral hip pain, with pain at the 
iliac crest, as well as bilateral knee pain.  Bilateral ankle 
pain was of a constant aching nature.  In terms of his feet, 
the pain was in the heels of both feet.  

Physical assessment found that the veteran walked with an 
intermittent limp favoring the right leg, but at various 
times he seemed to walk in a normal fashion.  He easily 
walked on his heels and toes and performed 100 percent normal 
squatting maneuver without difficulty.  The veteran got onto 
the examining room table and sat on the table with his legs 
fully extended without evidence of discomfort.  Both hips had 
a normal appearance and 100 percent normal pain-free range of 
motion.  There was no tenderness about the hips or iliac 
crest.  Both knees had a normal appearance without swelling 
or tenderness, normal range of motion, and intact ligaments.  
Both ankles dorsiflexed and plantar flexed without pain, and 
there was no palpable tenderness or instability.  Both feet 
had a normal appearance.  The veteran complained of some 
tenderness with direct palpation over the calcaneal 
tuberosities bilaterally, more severe on the left than the 
right.  The veteran had normal pain-free inversion and 
eversion of the hind foot, pronation and supination of the 
mid foot, and flexion extension of the toes without pain.  
The diagnoses were normal right and left hips without 
neurological involvement; normal right and left knees without 
neurological involvement; normal right and left ankles 
without neurological involvement; normal right and left hips 
without neurological involvement; and tenderness over both 
calcaneal tuberosities without neurologic or mechanical 
deficits.  

The examiner opined that the veteran's complaints regarding 
his hips, knees, ankles, and feet were unrelated to the 
multilevel osteoarthritic changes involving the cervical, 
thoracic, and lumbar spines.  Rather, his aching pains in the 
hips, knees, ankles, and heels, were due to his advancing age 
and would be as they are today even absent his military 
service or the osteoarthritic changes involving the axial 
skeleton.  

Given the thorough nature of this VA examination, the Board 
relies upon the examiner's clarification of the veteran's 
current disabilities, and statements regarding any 
etiological relationship with service-connected spine 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that because the Board may not rely on its 
own unsubstantiated medical conclusions, it must rely on an 
informed medical opinion in order to adjudicate a claim); 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Because the record lacks 
evidence that the veteran currently suffers from a bilateral 
knee disability and a bilateral ankle disability, a crucial 
element of service connection is absent.  Additionally, pain 
in the absence of a diagnosis of underlying disease or 
pathology is not subject to service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

To the extent the veteran has a bilateral foot disability, 
the examiner found that tenderness over both calcaneal 
tuberosities was not a result of service-connected spine 
problems.  Additionally, there is no evidence that the 
veteran incurred a similar foot disability in service; 
rather, service medical records point to removal of plantar 
warts, which were without sequelae at discharge.  The record 
does not have any competent and probative evidence 
attributing a current foot disability to military service, or 
a service-connected disability.  In this regard, the veteran 
has not been shown to have medical expertise and his opinion 
in regard to etiology is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that lay 
persons are not competent to offer evidence that requires 
medical knowledge).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Likewise, the November 2003 VA examiner found that the 
veteran had not suffered from a hip disability, and any 
complaints were not the result of a service-connected spine 
disability but rather were related to advancing age.  Again, 
the Board relies on this opinion because it reflected a 
complete consideration of the veteran's subjective complaints 
in relation to a physical examination with diagnostic 
testing.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 
(2005) (holding that an assessment of the probative value of 
a medical opinion should based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.)  It is additionally 
noted that the veteran's separation examination was 
clinically normal for the musculoskeletal system (except for 
the cervical and thoracolumbar spine, which were service-
connected directly after the veteran's retirement), and there 
is no competent evidence that even suggested a possible link 
between a current hip problem and military service.  
Importantly, there is no equally competent evidence to the 
contrary of the VA examiner's opinion.    

As such, the preponderance of the evidence is against these 
claims, and the doctrine of the benefit of the doubt cannot 
be resolved in the veteran's favor.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Shoulders

For the reasons explained below, a claim of service 
connection for a left shoulder disability is reopened, and a 
claim of service connection for a right should disability is 
denied on the merits.  

The veteran's service medical records contain a March 1960 
record of medical care noted the veteran's complaint of five 
year history of scapula pain and cracking when he had been in 
a tank accident.  The assessor could not find deformity or 
muscle spasm.  A March 1960 disposition profile found that 
the veteran could not use his left shoulder under mid-April 
due to myositis.  In November 1966, the veteran complained of 
pain in the left shoulder area over the left scapula for 
three days.  Assessment found some tenderness in area of 
rhomboids, and the impression was myositis or muscle strain.  
In April 1968, the veteran complained of intermittent pains 
of the left rhomboid major for a duration of 10 years.  A 
December 1970 Report of Medical Examination while clinically 
normal noted a significant interval history that referred to 
torn muscle left shoulder.  A November 1978 record of medical 
care noted some pain in left shoulder with hyperextension.  

A March 1979 clinical record noted bicipital tenderness, and 
that a February 1974 entry had concerned right shoulder 
discomfort.  The veteran recounted an incident in 1953 when 
he had been thrown out of the turret of a tank, and had a 
resultant injury to chest/back/neck.  Since then the veteran 
had continued to pain in the neck/back/left shoulder.  The 
impression included mild degenerative arthritis in multiple 
joints by history, mildly progressive.  

A March 1978 Report of Medical Examination contained various 
notes, one of which referred to arthritis left shoulder.  On 
an attendant Report of Medical History, the veteran 
complained of arthritis.  

Post-service, in September 1980 the veteran filed a claim of 
service connection for, among other things, left shoulder 
pain (myositis).  Ultimately an October 1982 Board decision 
denied the claim because although service medical records had 
shown occasional treatment for myositis in the region of the 
left shoulder, no abnormalities of the veteran's shoulder 
were shown in his retirement examination or at an October 
1981 VA examination.  

In May 2002, the veteran sought service connection for 
shoulders as secondary to a service-connected back 
disability.  Pursuant thereto, he submitted a September 1994 
rheumatology consultation from Scripps Clinic.  Therein, the 
veteran reported that he had hurt his right shoulder in a 
snowmobile accident two years earlier with subsequent 
infections of his right shoulder and elbow.  Physical 
examination found full range of motion in the shoulders.  The 
assessment was history of right shoulder and elbow 
tendonitis, currently asymptomatic.  

November 2003 x-rays for VA examination purposes found normal 
right and left shoulders.  In November 2003, the veteran 
underwent a VA examination.  The examiner noted that the 
claims file had been reviewed.  The veteran reported that he 
suffered no injuries to his shoulders during the course of 
his military career.  The veteran did not recall any specific 
treatments for pains in the shoulders.  

Physical assessment of the veteran's shoulders showed a 
normal appearance with normal pain-free motion.  There was no 
tenderness and no palpable click about his shoulders.  The 
diagnosis was normal right and left shoulders without 
neurological or mechanical deficits.  The examiner opined 
that the veteran's complaints regarding shoulders were 
unrelated to the multilevel osteoarthritic changes involving 
the cervical, thoracic, and lumbar spines.  Rather, his 
aching pains in the shoulders were due to his advancing age 
and would be as they are today even absent his military 
service or the osteoarthritic changes involving the axial 
skeleton.  

A May 2004 report from Rafael Mirchou, M.D., contained the 
veteran's complaint of pain all over mostly on his shoulders 
(and back).  Physical assessment found bilateral shoulder 
tenderness, and noted that the veteran could abduct to 90 
degrees bilaterally.  The assessment was arthralgia, 
bilateral shoulders.  

An October 1982 Board decision that denied a claim of service 
connection for chronic left shoulder myositis is final.  It 
is noted that a basis for the denial was that post-service 
medical evidence had not shown evidence of a chronic 
disability; rather, the Board concluded that the veteran had 
been treated in service for acute and transitory myositis in 
the area of the left shoulder.  Evidence received since, 
however, is new and material.  Particularly, the preceding 
May 2004 report from Dr. Mirchou had noted objective shoulder 
tenderness of the veteran's left shoulder.  This finding 
related to a previously unestablished fact necessary to 
substantiate the claim, i.e., post-service objective evidence 
of a left shoulder problem.  Thus, the claim is reopened, and 
is further addressed in the remand section below.  

Particularly, it is noted that in May 2002, the veteran 
raised claims of secondary service connection regarding his 
shoulders.  The veteran's representative, however, in a June 
2006 statement recited the in-service medical findings and 
the veteran's in-service complaints of left shoulder.  Thus, 
the veteran's left shoulder claim will be considered on a 
direct basis. 

In terms of the right shoulder, however, the November 2003 VA 
examiner essentially stated that any complaint related 
thereto was not a result of the veteran's spine problems.  
For the reasons noted above, the Board relies upon this 
informed medical opinion, and the record does not contain 
equally probative and competent evidence to the contrary.  
Additionally, at his VA examination the veteran reported that 
he had not suffered an in-service injury concerning his right 
shoulder, and post-service the first medical evidence of a 
right shoulder complaint related to the veteran's report of a 
snowmobile injury in the early 1990s.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  

Colitis

For the reasons below, this claim is denied.  

The veteran's service medical records contain a February 1962 
treatment note that indicated diarrhea with epigastric 
tenderness, and the impression was enteritis.  Another 
outpatient clinical record referred to gastritis, acute, 
viral, cause undetermined  In October 1979, the veteran 
reported that he had no indigestion or stomach/intestinal 
problems, and his separation examination was clinically 
normal regarding his abdomen.  

In May 2002, the veteran filed a claim of service connection 
for ulcerated colitis due to Agent Orange exposure.  Pursuant 
thereto, the veteran submitted an August 1996 outpatient 
record from Scripps Clinic that noted the veteran's complaint 
of diarrhea for two months, four years earlier.  At that time 
the veteran had seen a gastroenterologist and was given a 
diagnosis of diverticulosis.  The attending physician noted 
that the veteran had had no symptoms for the last four years, 
and it though it was unlikely that the veteran had ulcerative 
colitis his symptoms could have been quiescent for the last 
four years.  The impression was idiopathic ulcerative 
colitis.  A September 2000 colon biopsy report from Sunrise 
Hospital and Medical Center found acute colitis.

According to regulation, a disability of ulcerative colitis 
is not found on the list of diseases in 38 C.F.R. § 3.309(e) 
that are subject to presumptive service connection for a 
veteran who served in Vietnam between January 1962 and May 
1975.  Further, the record lacks any medical evidence 
establishing service connection with proof of actual direct 
causation between exposure to herbicide agents and any 
current ulcerative colitis.  

Because a preponderance of the evidence is against the claim, 
the doctrine of the benefit of the doubt cannot be applied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.  

Service connection for ulcerative colitis is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

Cervical and thoracolumbar spine 

It is noted that a November 1982 rating decision originally 
assigned a 20 percent rating for "degenerative arthritis of 
cervical and thoracolumbar spine with disc space narrowing 
C6-7."  Pursuant to the veteran's May 2002 claim for an 
increased rating, the rating decision on appeal assigned 
separate ratings for a cervical spine disorder (20 percent 
effective May 23, 2002) and thoracolumbar spine disorder (10 
percent effective May 23, 2002).

In November 2003 the veteran had undergone a VA examination 
to assess the current severity of the disabilities.  
Thereafter, a March 2004 MRI from Steinberg Diagnostic 
Medical Imaging Centers found C6-7 central canal stenosis 
with cord compression, mild multi-level degenerative disc 
disease of the mid back, disc desiccation with small disc 
bulges seen at lumbar levels with no definite root 
compromise.  On his December 2004 VA Form 9, the veteran 
alleged that his range of motion of his upper, mid, and low 
back was much less than found on the latter VA examination.  

Given the veteran's allegation of a worsening disabilities, a 
contemporaneous examination detailing the current severity of 
the veteran's back is necessary.  See also Wilson v. 
Derwinski, 2 Vet. App. 16, 21 (1991) (holding that because 
the evidence before the BVA was inadequate, a remand was 
required for a contemporaneous and thorough examination, 
which takes into account the records of prior medical 
treatment, so that the evaluation of the veteran's disability 
will be a fully informed one).

Left shoulder

As noted above, the veteran's service medical records 
indicate in-service complaints regarding the veteran's left 
shoulder, and in 2004 Dr. Mirchou identified objective 
tenderness of the left shoulder.  To fully assist the veteran 
in the development of evidence, it is determined that he 
should undergo a VA examination for the purpose of a nexus 
opinion in light of this new evidence.  See Duenas v. 
Principi, 18 Vet. App. 512, 517-18 (2004) (recognizing that 
under section 5103A(d) and § 3.159(c)(4), the record before 
VA need only (1) contain competent evidence that he has 
persistent or recurrent symptoms of [a disease or injury] and 
(2) indicate that those symptoms may be associated with his 
active military service).  

Mental disorder

The veteran's service medical records contain a December 1970 
Report of Medical Examination that though was clinically 
normal noted a significant interval history frequent to 
severe headaches due to nervous tension.  A May 1967 sick 
call note contained the veteran's statement that he felt like 
he was having a nervous breakdown.  The veteran reported that 
he had been hospitalized in 1962, and claimed anxiety in 
himself was causing problems.  The assessment was 
depression/anxiety.  A March 1978 Report of Medical 
Examination contained a note that the veteran had experienced 
nervousness for 15 years, and was treated with valium.  On a 
March 1978 Report of Medical History, the veteran 
affirmatively indicated that he had had nervous trouble.  An 
October 1979 Report of Medical Examination for the purpose of 
MEB/Retirement contained an assessor's note that the veteran 
suffered from frequent to severe cephalagia due to nervous 
tension, and the veteran reported that he had had nervous 
trouble.  A January 1980 Report of Medical Examination again 
referred to frequent to severe cephalgia due to nervous 
tension.  

Post-service, a September 1994 record from Scripps Clinic 
contained the veteran's report of a plane crash that August, 
and that he had had nightmares and felt "whipped and 
depressed" the day following nightmares.  The veteran 
reported that five months earlier had been given Xanax in 
March, but found that it had caused a hangover; he had better 
effects in the past with Valium.  A November 1995 record from 
Scripps Clinic indicated that the veteran had recently 
developed chest pains and anxiety with hyperventilation 
without evidence of a heart attack.  The assessment included 
recent chest pain, not cardiac in origin, with associated 
anxiety syndrome.  

A May 2004 report from Dr. Mirchou contained the veteran's 
complaint of being anxious.  The veteran was prescribed Xanax 
for his anxiety.  

It is noted that the veteran filed a claim of service 
connection for PTSD.  In support of the claim, he submitted 
copies of several service awards, including a Bronze Star 
Medal (First Oak Leaf Cluster) and an Air Force Commendation 
Medal.  For this latter award, the veteran particularly 
highlighted the statement that it had been given for his 
efforts to contribute to the health and wellbeing of the 
South Vietnamese people carried out while being "exposed to 
extreme danger of ambush, small arms fire, rocket and mortar 
attacks."  On his January 2005 VA Form 9, the veteran stated 
he had almost been killed by small arms fire, which had 
occurred in the Mekong Delta while returning from a voluntary 
Med Cap Mission to main base in a river boat.  He had been on 
a small river in the middle of the jungle when the boat took 
on small arms fire from the Viet Cong, and two bullets hit 
the boat below the veteran's stomach.  The veteran also 
pointed out that it was a known fact that rocket and mortar 
attacks were common on Tan Son Nhut Air Force Base in 
Vietnam.  

The veteran's representative, in a June 2006 statement, 
pointed out the in-service complaints regarding anxiety just 
mentioned above.  

It is determined that additional attempt at corroboration of 
alleged stressors is necessary, and the veteran should 
undergo a VA psychiatric examination to determine whether he 
suffers from PTSD, or another mental disorder that could be 
attributed to military service.  See 38 C.F.R. 
§ 3.159(c)(3)(4) (a medical examination is necessary if the 
record contains competent medical evidence of a current 
diagnosed disability or recurrent symptoms of disability; 
establishes that the veteran suffered a disease in service; 
and indicates that a disability or symptoms may be associated 
with service); see McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the latter element is a low 
threshold).  


Skin

The veteran's service medical records contain an October 1977 
record that showed the veteran had keratosis lesions on the 
face, which were treated with liquid nitrogen.  In August 
1978, the veteran had more therapy to keratosis at nose and 
cheek.  A January 1980 consultation sheet noted actinic 
keratosis of the nose, and multiple keratosis of the nose and 
below the eye were treated.

In November 2003, the veteran raised an allegation concerning 
skin cancer and Agent Orange exposure.  Pursuant thereto he 
submitted an October 2002 report from Robert B. Strimling, 
M.D., which noted that the veteran had initially been seen in 
August 2000 for removal of multiple actinic keratoses on his 
forehead.  A right temple lesion was discovered to be 
squamous cell carcinoma, and it was removed.  Additional 
scattered keratoses were treated with liquid nitrogen, and 
the veteran was scheduled for a six month follow-up.  In 
January 2004, the Las Vegas and Skin Cancer Center found 
additional actinic keratoses.  

Given these in-service findings in relation to post-service 
medical evidence, and VA examination for the purpose of nexus 
opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran for 
specific dates within the appropriate 
range (which should be defined for the 
veteran) concerning in-service stressors 
that he had described in order to 
facilitate research at the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  

2.  The veteran should undergo a VA 
orthopedic examination with claims file 
review.  The examiner should clarify the 
nature of the veteran's cervical and 
thoracolumbar spine disabilities, perform 
range of motion studies, and comment on 
the extent of any painful motion or 
functional loss due to pain, weakness, and 
fatigability.  The examiner should list 
all current symptomatology, and assess 
whether the veteran suffers from objective 
neurological manifestations.  

The examiner should also clarify whether 
the veteran suffers from a left shoulder 
disability, and if so, opine whether it is 
at least as likely as not related to 
service, or proximately due to or the 
result of service-connected spine 
disabilities.  An opinion must be 
supported by a rationale.  

3.  The veteran shoulder undergo a VA 
psychiatric examination with claims file 
review.  The examiner should determine 
whether the veteran suffers from PTSD, and 
if so, list the attendant stressors in 
accordance with the DSM-IV.  If the 
veteran does not have PTSD, then the 
examiner should clarify the nature of any 
mental disorder, and determine whether it 
is at least as likely as not related to 
service.  

4.  The veteran should undergo a VA 
dermatology examination.  The examiner 
should clarify whether the veteran suffers 
from a current skin disorder, and if so, 
whether it is at least as likely as not 
related to military service.  An opinion 
must be supported by a rationale.  

5.  Then, the RO should readjudicate 
claims for a rating in excess of 20 
percent for cervical spine disability; a 
rating in excess of 10 percent for 
thoracolumbar spine disability; service 
connection for a left shoulder disability; 
service connection for a mental disorder, 
including PTSD; and service connection for 
a skin disorder.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


